FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MATTHEW CATE,                          
                         Petitioner,
                v.
UNITED STATES DISTRICT
                                       
COURT FOR THE NORTHERN                      No. 10-72977
DISTRICT OF CALIFORNIA, SAN JOSE,             ORDER
                       Respondent,
MICHAEL ANGELO MORALES and
ALBERT GREENWOOD BROWN,
           Real Parties in Interest.
                                       
                 Filed September 29, 2010

 Before: Andrew J. Kleinfeld, M. Margaret McKeown, and
           Raymond C. Fisher, Circuit Judges.


                          ORDER

 The State’s Motion for Voluntary Dismissal of Petition for
Writ of Mandamus is granted.




                            16765